F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 6 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CARL EUGENE HOWARD,

                Petitioner-Appellant,

    v.                                                   No. 97-3297
                                                    (D.C. No. 94-CV-3263)
    MICHAEL A. NELSON, Warden,                             (D. Kan.)
    and ATTORNEY GENERAL OF
    THE STATE OF KANSAS,

                Respondents-Appellees.




                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and TACHA , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Carl Eugene Howard appeals from the district court’s order

denying his petition for a writ of habeas corpus pursuant to 28 U.S.C.      § 2254.

We affirm.

      Mr. Howard has moved for a      certificate of appealability (coa) and for in

forma pauperis status on appeal. Mr. Howard filed his petition in district court

June 24, 1994. Therefore, as he filed before the April 24, 1996 enactment of the

Antiterrorism and Effective Death Penalty Act of 1996, the new coa requirements

contained therein do not apply.    See United States v. Kunzman , 125 F.3d 1363,

1364 n.2 (10th Cir. 1997),   cert. denied, 118 S. Ct. 1375 (1998). For Mr. Howard

to proceed, a certificate of probable cause under former 28 U.S.C.       § 2253 is

required. Upon consideration of the materials before us, we grant Mr. Howard

both a certificate of probable cause and in forma pauperis status.

      In 1987, a jury convicted Mr. Howard        of one count of aggravated

kidnaping, two counts of rape, and six counts of aggravated criminal sodomy. He

was sentenced under the Kansas Habitual Criminal Act to a term of life for the

kidnaping conviction; twenty years to life for each rape conviction to be served

concurrently, but subsequent to the kidnaping charge; and fifteen years to life for

each criminal sodomy conviction, also to be served concurrently, but subsequent

to the other charges. His convictions and sentences were affirmed on direct

appeal. See State v. Howard, 763 P.2d 607 (Kan. 1988) . As the parties are


                                            -2-
familiar with the facts,   see id. at 608–09, we will recite them here only as

necessary.

       In his § 2254 petition, Mr. Howard claimed     the State did not prove an

essential element of the charge of aggravated kidnaping and the evidence was

insufficient to support his convictions. He also alleged that counts five through

nine were multiplicious. Mr. Howard asserted he received ineffective assistance

of counsel and was denied equal protection because he was not resentenced under

new state sentencing guidelines enacted after his convictions.

       Mr. Howard argues to this court that the district court erred in denying him

relief on each of his claims. On appeal from the district court’s determination of

a § 2254 petition, we review the district court’s conclusions of law de novo,

granting a presumption of correctness to the state court’s factual findings if they

are fairly supported by the record. See Hatch v. Oklahoma, 58 F.3d 1447, 1453

(10th Cir. 1995). We review mixed questions of law and fact de novo. See id.

But see Wright v. West, 505 U.S. 277, 294-95 (1992) (declining to announce a

standard for habeas review of the state court’s application of the law to the facts).

       The due process guarantees of the Fourteenth Amendment require that “no

person shall be made to suffer the onus of a criminal conviction except upon

sufficient proof--defined as evidence necessary to convince a trier of fact beyond

a reasonable doubt of the existence of every element of the offense.” Jackson v.


                                            -3-
Virginia, 443 U.S. 307, 316 (1979) . In reviewing a sufficiency of the evidence

claim on habeas, “the relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. at 319.

Thus, we “accept the jury’s resolution of the evidence as long as it is within the

bounds of reason.” Grubbs v. Hannigan, 982 F.2d 1483, 1487 (10th Cir. 1993).

      We conduct our review of the sufficiency of the evidence “with explicit

reference to the substantive elements of the criminal offense as defined by state

law.” Jackson, 443 U.S. at 324 n.16. Under Kansas law, kidnaping is defined as

the taking or confining of any person by force, threat, or deception, while

intending to hold that person in order to facilitate the commission of a crime. See

Kan. Stat. Ann. § 21-3420.

      Mr. Howard contends the State failed to present sufficient evidence to

support the jury’s finding that he took the victim while intending to commit a

crime. We have reviewed the trial transcript and conclude that the evidence was

sufficient to meet this element. See, e.g., State v. Buggs, 547 P.2d 720, 731

(Kan. 1976). Our review of the transcript shows that the evidence presented at

trial, viewed in the light most favorable to the state, was sufficient to support

each of the convictions. See Howard, 763 P.2d at 609-10.




                                          -4-
       Mr. Howard asserts the counts were multiplicious. We agree with the state

court, see Howard, 763 P.2d at 610, and the district court, see Howard v. Nelson,

980 F. Supp. 381, 386 (D. Kan. 1997), that the acts alleged in this case were

separate because they occurred in different rooms of the house, over a

sufficiently long period of time. The charges were not multiplicious.

       Mr. Howard argues he received       ineffective assistance of counsel . To

succeed on an ineffective assistance of counsel claim, Mr. Howard must show

both that counsel’s performance was constitutionally deficient and that counsel’s

ineffectiveness resulted in actual prejudice. See Strickland v. Washington, 466

U.S. 668, 687 (1984). To satisfy the first prong of Strickland, Mr. Howard must

show “counsel’s representation fell below an objective standard of

reasonableness.” Id. at 688. We will not use hindsight to second-guess counsel’s

tactical decisions.   See id. at 689.

       Mr. Howard asserts counsel       should have cross-examined the victim

regarding her statement that she had gonorrhea. Mr. Howard also contends

counsel should not have agreed to suppress exculpatory evidence regarding a

prior rape report made by the victim. Mr. Howard has made no showing of error

on the part of counsel. Mr. Howard has failed to show how additional testimony

beyond the statement presented to the jury that the victim had told Mr. Howard

she had gonorrhea failed to adequately put the issue before the jury.


                                             -5-
      Evidence of the victim’s prior rape was prohibited by   Kan. Stat. Ann.

§ 21-3525. Mr. Howard has presented no evidence showing that the detective

who investigated the prior rape allegation would have testified that the victim had

told him the report was false. Further, the victim testified and was

cross-examined at trial. The jury had adequate opportunity to judge her

credibility as to the veracity of the charges pending against Mr. Howard.

      Finally, Mr. Howard argues he was denied equal protection because the

state sentencing guidelines were revised, but he was not resentenced under the

new guidelines.   Mr. Howard is not entitled to federal habeas relief due to a

subsequent change in the state sentencing guidelines. States may freely amend

their sentencing laws without being required to apply them retroactively to

persons validly sentenced under prior law. See Murray v. Cowley, 913 F.3d 832,

834 (10th Cir. 1990). Mr. Howard does not alleged he was improperly sentenced

under the law as it existed at the time of his conviction. No error occurred.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. The mandate shall issue forthwith.



                                                      Entered for the Court



                                                      James E. Barrett
                                                      Senior Circuit Judge

                                          -6-
-7-